Exhibit 10(g)



EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (this “Agreement”), effective October 2, 2004 (the
“Effective Date”), by and between Playtex Products, Inc., a Delaware corporation
(the “Company”), and Neil P. DeFeo, an individual (the “Executive”).

WITNESSETH:

     WHEREAS, the Company desires to employ the Executive to serve it in the
capacity of President and Chief Executive Officer and to perform services on its
behalf in said position;

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants herein contained, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

     1. EMPLOYMENT

     The Company agrees to employ the Executive, and the Executive agrees to
serve the Company, on the terms and conditions set forth herein.

     2. TERM

     Subject to Section 5 hereof, the Executive’s employment under this
Agreement shall commence on the Effective Date and shall end on the later of (a)
December 29, 2007, and (b) the last day of the fiscal year of the Company (a
“Fiscal Year,” which, as of the Effective Date, is the one-year period ending on
the Saturday immediately prior to each December 31st) ending during 2007 (the
“Initial Term”); provided that such term shall be automatically extended for
additional one-year periods, unless, not later than 180 days prior to the
expiration of the Initial Term (or any extension thereof pursuant to this
Section 2) either party hereto shall provide written notice of its or his desire
not to extend the term hereof to the other party hereto. As used herein, the
term “Term” shall mean the Initial Term together with each one-year extension.

     3. POSITION AND DUTIES

          (a) The Executive shall be duly elected, effective on the Effective
Date, and shall thereafter during the Term continue to serve, as President and
Chief Executive Officer of the Company and shall perform such duties and
exercise such supervision and powers over and with regard to the business of the
Company customarily associated with the position of President and Chief
Executive Officer, as well as such duties and services prescribed herein and as
may be reasonably prescribed from time to time by the Board of Directors of the
Company (the “Board”). All employees of the Company shall report directly or
indirectly to the Executive; the Executive shall report to the Board. The
Executive shall perform his duties to the best of his ability and in a diligent
and proper manner. In addition, effective on the Effective Date, the Executive



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

shall, in accordance with the Company’s by-laws, be duly elected and shall
thereafter during the Term continue to serve as a member of the Board.

          (b) Except during vacations and periods of illness, the Executive
shall, during the Term, devote all his business time (as opposed to personal
time) and attention to the performance of services for the Company and its
subsidiaries; provided, however, that the Executive shall be permitted, to the
extent such activities do not violate Sections 11 or 12 hereof, to (i) continue
to serve on the boards of the business enterprises and charitable organizations
on which he is serving as of the Effective Date, (ii) subject to the prior
consent of the compensation committee of the Board (the “Committee”), serve on
any board of any business enterprise other than those referenced in clause (i)
above, and (iii) serve on any board of any charitable organization other than
those referenced in clause (i) above without obtaining such a consent, provided
that the Executive notifies the Committee of such service promptly following his
election to any such board. Notwithstanding the foregoing, the Committee shall
have the right, at any time during the Term, to require that the Executive
resign from his position on any such board or trusteeship, effective as soon as
such resignation may be properly effected under applicable law, and the
charters, by-laws or other governing documents of the applicable organization or
enterprise. On or before the Effective Date, the Executive shall provide the
Committee with a list of the boards and committees on which he is serving as of
the Effective Date.

     4. COMPENSATION AND RELATED MATTERS

          (a) Salary. During the Term, the Company shall pay to the Executive a
salary at a rate of not less than $825,000 per annum, payable in accordance with
normal payroll practices of the Company, but not less frequently than monthly.
The Executive’s salary may be increased from time to time by the Committee and,
if so increased, shall not thereafter be decreased during the Term. As used
herein, “Base Salary” means the Executive’s initial salary hereunder as the same
may be increased. With respect to the Executive’s Base Salary for any Fiscal
Year following Fiscal Year 2005, the Committee shall review the Base Salary at
least once each Fiscal Year.

          (b) Welfare and Retirement Benefits. During the Term, the Executive
shall be entitled to participate in all of the Company’s employee pension plans,
welfare benefit plans, tax-deferred savings plans or other welfare or retirement
benefits or arrangements (including any insurance or trust arrangements
maintained generally for the benefit of the Company’s employees) and in which
the executive officers of the Company are entitled generally to participate
(collectively, the “Company Benefit Plans”) on terms no less favorable than
those available to other senior executives of the Company. In addition, during
the Term, the Company shall (i) pay the premiums on that certain term life
insurance policy that is in effect on the life of the Executive as of the date
of this Agreement with a face amount equal to $1,500,000; (ii) reimburse the
Executive for monthly country club dues at one country club selected by the
Executive and for monthly dues and personal training or exercise class fees at
one athletic club selected by the Executive; and (iii) reimburse the Executive
for costs incurred by the

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Executive for financial planning services in an amount not to exceed $10,000 per
full calendar year.

          (c) Automobile. During the Term, the Company shall provide or
otherwise make available to the Executive, at the Company’s expense, an
automobile to be used by the Executive in connection with the Company’s business
in accordance with the Company’s policy regarding automobiles, provided,
however, that the aggregate annual cost to the Company of such automobile shall
not exceed $25,000.

          (d) Wind-Down Payment. The Company shall pay to the Executive, no
later than five days following the Effective Date, a payment in the amount of
$200,000 in connection with the wind-down of the Executive’s Westport,
Connecticut office.

          (e) Annual Bonus.

               (i) The Executive shall be eligible to earn an annual bonus (the
“Bonus”) for each full Fiscal Year ending during the Term, based upon the
Company’s achievement of performance goals to be established by the Committee
for each Fiscal Year. Concurrently with the adoption of performance targets for
other employee bonus plans, but in no event later than 90 days after the
commencement of each Fiscal Year, the Committee shall establish a Company
performance target (the “Target”) for such Fiscal Year, which may consist of one
or more performance measurements. For purposes of this Agreement, the “Actual
Performance” of the Company shall be determined by the Committee, and, if the
Target for a Fiscal Year includes a measurement that is earnings-based, such
measurement shall be determined after deducting current amounts for all Company
bonus programs, including the Bonus for which Actual Performance is being
determined. For the avoidance of doubt, any earnings-based measurement will be
an “after bonus” amount such that, if all bonuses amount to $100, and the
measurement criteria before deducting bonuses is $900, then the Actual
Performance for the period would be $800. The Committee will determine annually
if Actual Performance equals or exceeds Target for the Fiscal Year, and the
amount of the Bonus shall be determined as follows:

     
Actual Performance
  Percentage of Base Salary

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Less than 90% of Target
      0
90% of Target
    50%
100% of Target
  100%
125% of Target
  200%
Greater than 125% of Target
  200% plus, for each one-percentage

  point over 125% of Target, an

  additional 4% of Base Salary

The Bonus shall be calculated using straight line interpolation for Actual
Performance between 90% and 100% of Target. For Actual Performance between 100%
and 125% of Target, the Bonus shall be 100% of Base Salary plus 4% of Base
Salary for each whole

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

one-percentage point by which the Actual Performance exceeds the Target. The
applicable Base Salary shall be that in effect on the last day of the relevant
Fiscal Year.

               (ii) Notwithstanding the foregoing, any portion of the Bonus
which would otherwise be earned in respect of any Fiscal Year in excess of 200%
of Base Salary (such portions, the “Excess Bonus”), shall not be deemed earned
until the last day of the Fiscal Year following the Fiscal Year to which such
Excess Bonus relates and shall only be earned and payable if the Company
achieves Actual Performance for the subsequent Fiscal Year of not less than 90%
of the Actual Performance for the Fiscal Year for which the Excess Bonus was
calculated. The Bonus with respect to any Fiscal Year shall in no event be
greater than 500% of Base Salary.

               (iii) Except as otherwise provided with respect to the Excess
Bonus or in Section 6 hereof, the Bonus shall be paid on the date on which
bonuses are typically paid to the senior most executives of the Company (such
date, the “Bonus Payment Date”); provided, however, that the Bonus Payment Date
shall in no event be later than 90 days following the end of the Fiscal Year to
which such Bonus relates, and provided, further, that such Bonus shall not be
payable to an Executive whose employment with the Company is terminated after
the Fiscal Year as to which such Bonus relates and before the Bonus Payment Date
by the Company under subsection 5(c) hereof (for Cause).

               (iv) In respect of Fiscal Year 2004, the Executive shall be
eligible for a bonus, if applicable, in an amount to be determined by the
Committee in its sole discretion.

               (v) Notwithstanding anything herein to the contrary, the Bonus
will be earned and paid in accordance with the terms of a to-be-established
executive bonus plan (“Bonus Plan”) to be adopted by the Board no later than
December 25, 2004, and submitted for approval to the Company’s shareholders at
the next shareholders meeting following its adoption, in a manner intended to
qualify the Bonus as “performance-based compensation” under Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder. Accordingly, no Bonus shall be earned or paid in the
event the Bonus Plan is not approved by the shareholders of the Company. The
Bonus Plan shall provide that the Target and its constituent performance
measurements may be equitably adjusted by the Committee in its sole discretion
to reflect changes in capitalization, including, without limitation,
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges, other relevant changes in capitalization, extraordinary non-recurring
events, acquisitions and other corporate changes.

               (vi) The Executive shall not be entitled to receive an annual
cash bonus pursuant to any plan or arrangement of the Company that is in
existence as of the Effective Date, provided that no flexible benefit or
deferred compensation plan shall be deemed such a plan or arrangement.

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (f) Stock Options. On the Effective Date, the Company shall grant to
the Executive “non qualified” stock options to purchase 1,531,421 shares of
common stock of the Company, par value $0.01 per share (the “Common Stock”),
which stock options shall be referred to herein as the “Options”. The terms of
the Options shall be governed by (i) the Playtex Products, Inc. 2003 Stock
Option Plan for Directors and Executive and Key Employees of Playtex Products,
Inc. (as it may be amended), and (ii) the Non Qualified Stock Option Agreement
annexed hereto as Exhibit A.

          (g) Restricted Stock. On the Effective Date, the Executive shall
purchase from the Company, and the Company shall sell to the Executive, 612,568
shares of Common Stock (the “Restricted Stock”) at a per share purchase price
equal to $0.01, which is the par value of one share of Common Stock. The
Restricted Stock shall be subject to (i) the transfer and forfeiture
restrictions set forth in (A) a new Company Stock Award Plan (the “Stock Plan”)
to be adopted by the Board no later than December 25, 2004, and (B) an
individual restricted stock award agreement substantially in the form provided
to the Executive prior to the Effective Date (the “Restricted Stock Agreement”)
and (ii) shareholder approval of the Stock Plan in a manner intended to qualify
the award of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder.

          (h) Change in Control Stock Award. If, on or prior to the last day of
the Initial Term, (i) a Change in Control (as defined below) occurs, or (ii) the
Company enters into an agreement which, if consummated, would result in a Change
in Control, and such Change in Control actually occurs within one year after the
date of such agreement (even though the Change in Control may not actually occur
until after the expiration of the Initial Term), and, in the case of the event
described in either clause (i) or clause (ii), the Executive remains in the
employ of the Company through the date of the Change in Control (or subsequent
thereto), the Company shall award to the Executive, effective immediately prior
to the Change in Control, an additional award of unrestricted shares of Common
Stock, at a per share purchase price no greater than $0.01, which is the par
value of one share of Common Stock, which shall represent one percent (1%) of
the outstanding Common Stock, on a fully diluted basis, on the date of such
grant (“Change in Control Stock Award”). The Change in Control Stock Award shall
be granted under and governed by the terms of the Stock Plan. Unless otherwise
agreed to between the Committee and the Executive, in the event the Change in
Control is a transaction for which the consideration paid in exchange for the
Common Stock is exclusively in the form of shares or other equity securities of
an acquirer, then, except as otherwise provided in Section 7 hereof, the
Executive shall be required to pay to the Company or an affiliate, in cash, all
amounts that the Company or such affiliate is required to withhold under
federal, state or local law in connection with the Change in Control Stock
Award.

     For purposes of this Agreement, the term “Change in Control” shall mean the
first to occur of any of the following: (A) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and

5



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

13d-5 under the Exchange Act, except that a person shall be deemed to have
beneficial ownership of all shares that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 40% of the voting stock of the
Company (B) the sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the assets
of the Company to any person or group, or (C) a change in the composition of the
Board occurring within a rolling 24-month period, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (x) are members of the Board as of the Effective
Date or (y) are elected, or nominated for election, to the Board pursuant to the
By-Laws as in effect on the Effective Date, but shall not include an individual
not otherwise an Incumbent Director whose election or nomination is in
connection with an actual or threatened proxy contest, including but not limited
to a consent solicitation, relating to the election of directors to the Board.

          (i) Vacations. During the Term, the Executive shall be entitled to the
number of paid vacation days in each Fiscal Year determined in accordance with
the Company’s vacation policies, but in no event less than four weeks.

          (j) Expenses. During the Term, the Executive shall be entitled to
receive reimbursement from the Company of all reasonable business expenses
incurred by the Executive in performing services hereunder, including all travel
expenses and living expenses while away from home on business or at the request
of, and in the service of, the Company; provided that such expenses are incurred
and accounted for in accordance with the policies and procedures established by
the Company from time to time.

          (k) Certain Benefits. During the Term, the Company shall furnish the
Executive with office space, secretarial assistance and such other facilities
and services as shall be suitable to the Executive’s position and adequate for
the performance of his duties as set forth in Section 3 hereof.

          (l) Initial Attorneys’ Fees. The Company shall reimburse the Executive
for all reasonable attorneys’ fees and costs incurred by the Executive in the
negotiation and creation of this Agreement and the related Non Qualified Stock
Option Agreement and Restricted Stock Award Agreement and in the review on his
behalf of corporate governance and similar matters of the Company insofar as
those matters relate to the duties of the Company’s chief executive officer or
an officer member of the Board.

     5. TERMINATION

     The Executive’s employment hereunder and the Term may be terminated under
the following circumstances:

          (a) Death. The Executive’s employment hereunder shall terminate upon
his death.

6



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (b) Disability. If the Executive is unable to timely and regularly
perform his duties hereunder due to physical or mental illness, injury or
incapacity, as determined by the Board in good faith based on medical evidence
acceptable to it (a “Disability”), and such Disability continues for a period of
six consecutive months, then the Company may terminate the Executive’s
employment hereunder. A return to work for less than 30 consecutive days during
any period of Disability shall not be deemed to interrupt the running of (and
shall be included in) the aforementioned six-month period.

          (c) Termination by the Company for Cause. The Company may terminate
the Executive’s employment hereunder at any time for Cause. For purposes of this
Agreement, “Cause” shall mean a termination of employment of the Executive by
the Company due to (i) the commission by the Executive of an act of fraud or
embezzlement against the Company or any of its subsidiaries or the conviction of
the Executive in a court of law, or guilty plea or no contest plea, of any
charge involving an act of fraud or embezzlement that is material (including the
willful and unauthorized disclosure of information of the Company or any of its
subsidiaries which the Executive knows or should know to be material,
confidential and proprietary to the Company or any of its subsidiaries, which
results, or could reasonably have been expected to result, in material financial
loss to the Company or any of its subsidiaries), (ii) the conviction of the
Executive in a court of law, or guilty plea or no contest plea, to a felony
charge (A) materially involving the Company or (B) materially affecting the
Executive’s ability for a sustained period to perform services in the manner
required hereunder, (iii) the willful misconduct of the Executive as an employee
of the Company or any of its subsidiaries which is reasonably likely to result
in injury or financial loss to (I) the Company or (II) to any subsidiaries of
the Company, which injury or loss is material to the Company taken as a whole,
(iv) the willful failure of the Executive to render services to the Company or
any of its subsidiaries in accordance with the Executive’s employment, which
failure amounts to a material neglect of the Executive’s duties to the Company
and does not result from physical illness, injury or incapacity, and which
failure is not cured promptly after adequate notice of such failure and a
reasonably detailed explanation has been presented by the Company to the
Executive, or (v) a willful material breach of any of the covenants in
subsections 3(a) and 3(b) and Sections 11 and 12 hereof by the Executive, which
breach is not cured, if curable, within 30 days after a written notice of such
breach is delivered to the Executive. The Executive shall not be deemed to have
been terminated for Cause unless the Company shall have given or delivered to
the Executive (1) reasonable notice setting forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination for Cause, and
(2) a reasonable opportunity for the Executive, together with his counsel, to
request reconsideration by and be heard before the Board, provided; however,
that such notice and opportunity to be heard shall not be required if the Board,
based on the advice of counsel, deems it inconsistent with its fiduciary duties
and so advises the Executive.

     For purposes of determining whether the Executive was given “reasonable
notice” and “reasonable opportunity to be heard” in connection with any
determination by the Board as to whether Cause exists, 10 business days’ notice
of the Board meeting

7



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

shall be deemed to constitute “reasonable notice” (without prejudice to the
determination of whether some other period would also constitute “reasonable
notice”), and the opportunity for the Executive and his counsel to present
arguments to the Board at such meeting as to why the Executive believes that no
Cause exists shall constitute “reasonable opportunity to be heard” (without
prejudice to the determination of whether some other forum or method would also
constitute a “reasonable opportunity to be heard”). For purposes of this
Agreement, no act, or failure to act, on the Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

          (d) Termination by the Executive for Good Reason. The Executive may
voluntarily terminate his employment hereunder at any time for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean (i) a material breach by
the Company of this Agreement (including, without limitation, Section 4(e)
hereof) or of the Non Qualified Stock Option Agreement or the Restricted Stock
Agreement which breach is not cured within 30 days after the Board’s receipt of
written notice of such non-compliance from the Executive; (ii) the assignment to
the Executive by the Company of duties materially and adversely inconsistent
with the Executive’s position, duties or responsibilities as in effect
immediately after the Effective Date, including, but not limited to, any
material reduction in such position, duties or responsibilities, or a change in
the Executive’s title or office, as then in effect, or any removal of the
Executive from any of such positions, titles or offices, or any failure to elect
or reelect the Executive as a member of the Board or any removal of the
Executive as such a member, except in connection with the termination of his
employment pursuant to any of subsections 5(a), 5(b) or 5(c) hereof; (iii) the
relocation of the Company’s headquarters to a place more than 30 miles from its
present location without the approval of the Executive; or (iv) the failure of
the Board to adopt, or of the Company’s shareholders to approve, the Stock Plan
or the Bonus Plan in accordance with each of Sections 4(e) and 4(g) hereof, as
applicable.

          (e) Termination by the Company Without Cause. The Company may at any
time terminate the Executive for any reason, and, except for the amounts payable
pursuant to subsection 6(b) hereof (or as otherwise set forth in any equity
agreement), the Executive shall have no claim against the Company under this
Agreement or otherwise by reason of such termination.

          (f) Termination by the Executive Without Good Reason. The Executive
may at any time terminate his employment hereunder without Good Reason; provided
that the Executive will be required to give the Company at least 90 days’
advance written notice of a resignation without Good Reason.

          (g) Notice of Termination. Any termination of the Executive’s
employment hereunder, by the Company or by the Executive (other than termination
pursuant to subsection 5(a) hereof), shall be communicated by written “Notice of
Termination” to the other party hereto. For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision

8



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

in this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances, if any, claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

     6. COMPENSATION UPON TERMINATION

          (a) Death or Disability. If the Executive’s employment hereunder
terminates pursuant to subsections 5(a) hereof (Death) or 5(b) hereof
(Disability), the Executive or his estate (as the case may be) shall be entitled
to receive (i) any accrued but unpaid Base Salary through the end of the month
in which such termination occurs or, in the event of a Disability and if later,
the date on which payments to him commence under the Company’s long term
disability plan, (ii) a lump sum payment in an amount equal to the pro-rata
portion (based on days worked) of the Bonus that the Executive would have been
entitled to receive for the Fiscal Year in which the termination occurs based on
the Company attaining 100% of Target (the “Pro-Rata Bonus”), excluding any
Excess Bonus (addressed in subsection 6(a)(iv) below), (iii) any Bonus,
including any Excess Bonus, that has been fully earned and that is payable with
respect to a Fiscal Year that ended prior to the Executive’s termination of
employment but that has not yet been paid as of such termination (by way of
illustration, if the Executive is terminated in 2007, and the Company’s Actual
Performance in 2005 was greater than 125% of Target, and the Company’s Actual
Performance for 2006 was 90% or greater than the Company’s Actual Performance
for 2005 such that the Executive had the right to be paid an Excess Bonus in
respect of 2005, but, as of the date of his termination in 2007, the Bonus for
2006 has not yet been paid and, accordingly, the Excess Bonus in respect of 2005
has not yet been paid, the Executive shall be entitled to payment of such Bonus
and Excess Bonus (together, the “Earned but Unpaid Bonus”)), (iv) if the
Company’s Actual Performance during the Fiscal Year preceding the Fiscal Year of
the Executive’s termination was greater than 125% of Target , and the Company’s
Actual Performance during the Fiscal Year of the Executive’s termination is 90%
or greater than the Company’s Actual Performance for the prior year, then the
Executive shall be entitled to receive an Excess Bonus, which amount shall not
be pro-rated and shall be paid on the same date that bonuses are payable to
other senior executives of the Company (the “Severance Excess Bonus”), and (v)
reimbursement of any unreimbursed business expenses properly incurred by the
Executive in accordance with Company policy prior to the date of the Executive’s
termination. The Executive shall have no further rights to any compensation or
other benefits under this Agreement, and any other benefits (including rights to
stock, stock options, retirement income and insurance) due the Executive
following termination of the Executive’s employment hereunder on account of
death or Disability shall be determined in accordance with the plans, policies
and practices of the Company; provided, however, that the Executive shall not be
entitled to any payments or benefits under any separately stated severance plan,
policy or program of the Company.

9



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (b) Termination by the Company Without Cause or by the Executive for
Good Reason.

               (i) If the Executive’s employment is terminated by the Company
pursuant to subsection 5(e) hereof (Without Cause) or if the Executive
terminates his employment pursuant to subsection 5(d) hereof (for Good Reason),
then the Executive shall be entitled to receive: (A) any accrued but unpaid Base
Salary through the date of termination; (B) the Pro-Rata Bonus; (C) any Earned
but Unpaid Bonus; (D) any Severance Excess Bonus; (E) reimbursement of any
unreimbursed business expenses properly incurred by the Executive in accordance
with Company policy prior to the date of the Executive’s termination; and (F)
subject to the Executive’s continued compliance with Sections 11 and 12 of this
Agreement, (1) the “Salary Severance Benefit” and the “Bonus Severance Benefit”
(as each term is defined in subsection 6(b)(ii)) and (2) continued medical and
dental coverage (which coverage shall be provided by the Company paying the
applicable premiums under COBRA) through the earlier of (I) the end of the
Severance Term (as such term is defined in subsection 6(b)(ii)(1)) and (II) the
Executive’s becoming eligible to receive comparable benefits from any other
source, of which the Executive is required to promptly notify the Company. The
Salary Severance Benefit and the Bonus Severance Benefit shall be paid over the
Severance Term in accordance with the Company’s usual payroll practices and
shall be subject to the Executive’s continued compliance with Sections 11 and 12
of this Agreement. The Executive shall have no further rights to any
compensation or other benefits under this Agreement, and any other benefits
(including rights to stock, stock options, retirement income and insurance), due
the Executive following termination pursuant to subsection 5(e) or 5(d) hereo f
shall be determined in accordance with the plans, policies and practices of the
Company; provided, however, that the Executive shall not be entitled to payments
or benefits under any separately stated severance plan, policy or program of the
Company.

               (ii) For purposes of this Section 6, the following terms shall
have the meaning set forth in this subsection 6(b)(ii).

               (1) “Severance Term” shall mean 18 months.

               (2) “Salary Severance Benefit” shall mean the Executive’s Base
Salary that would have been payable from the effective date of termination
through the end of the Severance Term based on the Base Salary in effect on the
effective date of the termination.

               (3) “Bonus Severance Benefit” shall mean the “Average Bonus”
multiplied by the Bonus Multiple. The Bonus Multiple shall be 1.5.

               (4) The “Average Bonus” shall mean: (i) with respect to a
termination that occurs in Fiscal Year 2004, zero; (ii) with respect to a
termination that occurs in Fiscal Year 2005, the Bonus that the Executive would
have been entitled to receive with respect to Fiscal Year 2005 if the Executive
had remained employed through

10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

the Bonus Payment Date, based on the Company attaining 100% of Target; (iii)
with respect to a termination that occurs in Fiscal Year 2006, the Bonus
actually paid to the Executive with respect to Fiscal Year 2005; and (iv) with
respect to a termination during a Fiscal Year subsequent to Fiscal Year 2005,
the average of the Bonuses actually paid to the Executive in the two Fiscal
Years preceding the termination.

               (iii) Termination Following a Change in Control. Notwithstanding
anything to the contrary in this Agreement, if the Executive’s employment is
terminated pursuant to subsections 5(d) or 5(e) hereof within one year following
a Change in Control, in lieu of receiving the amounts set forth in Section
6(b)(i)(F)(1) hereof, the Executive shall receive a lump sum payment, payable as
soon as reasonably practicable following the date of termination, in an amount
equal to the sum of (A) the Salary Severance Benefit, where the Severance Term
shall be 36 months, and (B) the Bonus Severance Benefit, where the Bonus
Multiple shall be three.

          (c) Termination by the Company For Cause or by the Executive Without
Good Reason. If the Executive’s employment is terminated by the Company under
subsection 5(c) hereof (for Cause) or by the Executive under subsection 5(f)
hereof (without Good Reason), the Executive shall be entitled to receive: (i)
any accrued but unpaid Base Salary through the date of termination; and (ii)
reimbursement of any unreimbursed business expenses properly incurred by the
Executive in accordance with Company policy prior to the date of the Executive’s
termination. If the Executive’s employment hereunder is terminated by the
Executive under subsection 5(f) hereof (without Good Reason), the Executive
shall also be entitled to receive any Earned but Unpaid Bonus. The Executive
shall have no further rights to any compensation or other benefits under this
Agreement, and any other benefits (including rights to stock, stock options,
retirement income and insurance), due the Executive following termination of the
Executive’s employment under Section 5(c) or 5(f) hereof shall be determined in
accordance with the plans, policies and practices of the Company; provided,
however, that the Executive shall not be entitled to any payments or benefits
under any separately stated severance plan, policy or program of the Company.

          (d) Expiration of the Employment Term. In the event that the Company
or the Executive elects not to extend the Term as provided in Section 2 hereof,
the Executive’s employment shall be terminated upon the expiration of the Term,
and, subject to Section 16 hereof, the provisions of this Agreement shall cease
to apply effective as of such expiration, and the Executive shall be entitled to
receive only the following: (i) any accrued but unpaid Base Salary through the
date of termination; (ii) reimbursement of any unreimbursed business expenses
properly incurred by the Executive in accordance with Company policy prior to
the date of termination; and (iii) any Earned but Unpaid Bonus. The Executive
shall thereafter receive no other compensation or benefits, other than pursuant
to the terms of the plans, policies and practices of the Company; provided,
however, that the Executive shall not be entitled to any payments or benefits
under any separately stated severance plan, policy or program of the Company.

11



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          (e) Execution of Release of All Claims. Notwithstanding any other
provision of this Agreement to the contrary, the Executive acknowledges and
agrees that, except if the Executive’s employment hereunder terminates pursuant
to Section 5(a) hereof (death), any and all payments to which the Executive is
entitled under this Agreement are conditional upon and subject to the
Executive’s execution of a release substantially in the form attached hereto as
Exhibit B (which form may be reasonably modified to reflect changes in the law).

     7. EXCISE TAX GROSS-UP.

          (a) Notwithstanding anything in this Agreement to the contrary, and
except as set forth in the last sentence of this subsection 7(a) below, if it is
determined that any payment, benefit or distribution by the Company or its
subsidiaries or affiliates to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 7) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or to any interest or penalties with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
the Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing, if it is determined
that the Executive is entitled to a Gross-Up Payment, but that the aggregate
value of the Payments do not exceed 105% of the greatest amount (the “Reduced
Amount”) that could be paid to the Executive such that the receipt of Payments
would not give rise to any Excise Tax, then no Gross-Up Payment shall be made to
the Executive, and the Payments, in the aggregate, shall be reduced to the
Reduced Amount.

          (b) Subject to the provisions of Section 7(e) below, all
determinations required to be made under this Section 7, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by a
nationally recognized certified public accounting firm selected by the Company
(the “Accounting Firm”), which may be the Company’s regular outside auditors.
The Company will direct the Accounting Firm to submit its determination and
detailed supporting calculations to both the Company and the Executive within 30
calendar days after the date of the Change in Control or the date of the
Executive’s termination of employment or any earlier time selected by the
Company. All fees and expenses of the Accounting Firm in performing the
determinations referred to in this Section 7 shall be paid by the Company. If
the Accounting Firm determines that any Excise Tax is payable by the Executive,
the Company shall pay the required Gross-Up Payment to the Executive no later
than five calendar days prior to the due date for the Executive’s income tax
return on which the Excise Tax is to be included. Absent manifest error, any
determination by the

12



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Accounting Firm as to the amount of the Gross-Up Payment shall be binding upon
the Company and the Executive; provided, that following any payment of a
Gross-Up Payment to the Executive (or to the Internal Revenue Service or other
taxing authority on the Executive’s behalf) the Company may require the
Executive to sue for a refund of all or any portion of the Excise Taxes paid on
the Executive’s behalf, in which event the provisions of subsection 7(e) below
shall apply. As a result of the uncertainty in the application of Section 4999
of the Code (or any successor provision) at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments will not have been made by the Company, which should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to subsection 7(e)
hereof, and the Executive thereafter is required to make a payment of any Excise
Tax, the Executive shall so notify the Company, and the Company shall direct the
Accounting Firm to determine the amount of the Underpayment that has occurred
and to submit its determination and detailed supporting calculations to both the
Company and the Executive as soon as reasonably practicable. Any such
Underpayment shall be promptly paid by the Company to the Executive (or to the
Internal Revenue Service or other applicable taxing authority on the Executive’s
behalf).

          (c) The Company and the Executive shall each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by
subsection 7(b) hereof.

          (d) The federal, state and local income or other tax returns filed by
the Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive will make proper payment of the amount of any
Excise Tax, and at the request of the Company, provide to the Company true and
correct copies (with any amendments) of the Executive’s federal income tax
return as filed with the Internal Revenue Service and corresponding state and
local tax returns, if relevant, as filed with the applicable taxing authority,
and such other documents reasonably requested by the Company, evidencing such
payment.

          (e) The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
Company of a Gross-Up Payment or an Underpayment. Such notification shall be
given as soon as practicable but no later than ten business days after the
Executive receives written notification of such claim, and the Executive shall
further apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-calendar-day period following the date on which he
gives such notice to Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due). If the

13



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

               (i) provide the Company any information reasonably requested by
the Company relating to such claim,

               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and

               (iv) permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest and payment
of costs and expenses. Without limitation on the foregoing provisions of this
subsection 7(e), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall pay the amount of such
payment to the Executive along with an additional Gross-Up Payment, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such payment; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder, and the Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

          (f) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to subsection 7(e), the Executive receives any refund with
respect to such claim, the Executive shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable

14



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

thereto). If, after the receipt by the Executive of a Gross-Up Payment but
before the payment by the Executive of the Excise Tax, it is determined by the
Accounting Firm that the Excise Tax payable by the Executive is less than the
amount originally computed by the Accounting Firm and consequently that the
amount of the Gross-Up Payment is larger than that required by subsection 7(a),
the Executive shall promptly refund to the Company the amount by which the
Gross-Up Payment initially made to the Executive exceeds the Gross-Up Payment
required under subsection 7(a) together with interest on such excess amount.

          (g) If it is ultimately determined (by Internal Revenue Service
private letter ruling or closing agreement, court decision or otherwise) that
Gross-Up Payments and/or advances and/or Underpayments and/or any other amount
paid or made by the Company pursuant to this Section 7 were not necessary to
accomplish the purpose of this Section 7, the Executive shall promptly cooperate
with the Company to correct such overpayments (by way of assigning any refund to
the Company as provided herein, by direct repayment or otherwise) in a manner
consistent with the purpose of this Section 7, which is to protect the Executive
by making him whole, but not more than whole, on an after-tax basis, from the
application of the Excise Tax.

     8. LEGAL FEES; REIMBURSEMENT OF CERTAIN EXPENSES

     The Company shall promptly reimburse the Executive for the first $50,000 of
reasonable legal fees and reasonable expenses incurred by the Executive in
connection with seeking to obtain or enforce in good faith any right or benefit
provided to the Executive by the Company pursuant to or in accordance with this
Agreement, the Non Qualified Stock Option Agreement and the Restricted Stock
Agreement and for 50% of all such amounts incurred by the Executive in excess of
$50,000 up to a maximum of $100,000 of aggregate benefits paid under this
Section 8, provided, however, that, notwithstanding the foregoing, the Company
shall pay all of the reasonable legal fees and reasonable expenses incurred by
the Executive if the Executive substantially prevails in such dispute. In
addition, the Company hereby agrees that the amount of any such legal fees and
expenses reimbursed to the Executive in connection with obtaining or enforcing
any right or benefit provided to the Executive by the Company pursuant to or in
accordance with this Agreement will not be taken into account by the Company in
determining the aggregate compensation paid or payable to the Executive under
this Agreement. None of the legal fees or reasonable expenses paid to the
Executive by the Company under this Section 8 shall be recoverable. The Company
shall bear its own costs and attorneys’ fees in any dispute under this
Agreement.

     9. INDEMNIFICATION AND INSURANCE

     During the Term and thereafter, the Executive shall be entitled to
indemnification to the fullest extent permitted in accordance with the by-laws
and/or charters or other formation and governing documents of the Company and
its subsidiaries and affiliates and as provided under the terms of the Company’s
directors and officers liability and (if applicable) fiduciary liability
insurance policies (the “Policies”), as the Policies may be amended from time to
time, or any successor policy, provided, that any

15



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

such policy shall have terms that are, in the aggregate, no less favorable than
the terms of the relevant policy in effect on the Effective Date. The Company
agrees that, prior to the Executive’s election or appointment, at the Company’s
request, as a director, officer, employee or agent of another corporation or of
a partnership, joint venture, limited liability company, trust, enterprise or
nonprofit entity, including service with respect to employee benefit plans, (i)
the Company shall confirm said request to the Executive in writing, and (ii) the
Company shall procure an endorsement to the Policies or any amended or successor
policy if such an endorsement is required to cover the Executive in said
capacity thereunder.

     10. TAXES

     Except as otherwise provided in Section 4(h) or 7 of this Agreement, the
Company shall withhold from all amounts payable under this Agreement all
federal, state, local and other taxes required by law to be withheld with
respect to such payments.

     11. CONFIDENTIALITY

     The Executive acknowledges that the information, observations and data
obtained by him while employed by the Company concerning the business or affairs
of the Company and its subsidiaries and affiliates which are not available to
the public, customers, suppliers and competitors of the Company which are in the
nature of trade secrets, are proprietary or the disclosure of which could
reasonably be expected to cause a financial loss to the Company, or otherwise
have an adverse effect on the Company (“Confidential Information”) are the
property of the Company or such subsidiary or affiliate. Therefore, the
Executive agrees that, except as required by law or the rules of any national
securities exchange, he shall not disclose to any unauthorized person or use for
his own account any Confidential Information without the prior written consent
of the Board, unless and to the extent that any of the aforementioned matters
becomes generally known to the public or is ascertainable from public or
published information and is available for use by the public other than as a
result of the Executive’s acts or omissions to act. The Executive shall deliver
to the Company any time the Company may request in writing, all copies of all
memoranda, notes, plans, records, reports, computer tapes and software and other
documents and data, or the portions thereof, that contain the Confidential
Information, which he may then possess or have under his control.

     12. NON-COMPETE; NON-SOLICITATION

          (a) The Executive acknowledges and agrees that the principal
businesses of the Company are the production and sale of tampons, infant feeding
and sun protection products (collectively, the “Company Businesses”), and the
Executive agrees that, during the Noncompete Period (as defined below), he shall
not, directly or indirectly, own, manage, control, participate in, consult with,
render services for or in any manner engage in any business that competes
anywhere in the United States, Canada or anywhere else in the world with the
Company Businesses or with any businesses that the Company or its subsidiaries
or affiliates have specific plans of conducting in the future and of which the
Executive becomes aware during the Term (collectively, “Competing

16



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Businesses”). Nothing herein shall prohibit the Executive from owning not more
than 5% of the outstanding stock of any class of a corporation which is publicly
traded or providing advice as to investment in a Competing Business, so long as
the Executive has no active participation in the management of the business of
such corporation or Competing Business. For purposes of this Agreement, the term
“Noncompete Period” means during the Term and for 18 months thereafter.

          (b) The Executive shall not knowingly, either directly or indirectly
through another entity, (i) induce or attempt to induce any management or other
key employees of the Company or its subsidiaries or affiliates to leave the
employ of the Company or such subsidiary or affiliate, or in any way interfere
with the relationship between the Company or its subsidiaries or affiliates and
any such employee, (ii) hire any person who was a management or other key
employee of the Company or its subsidiaries or affiliates at any time during the
Executive’s employment with the Company until the later of the first anniversary
of the termination of the Executive’s employment and the six-month anniversary
of such employee’s departure from the Company, or (iii) during the Noncompete
Period, induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or its subsidiaries or affiliates at any time
during the Executive’s employment with the Company to cease doing business with
the Company or its subsidiaries or affiliates, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or its subsidiaries or affiliates.

          (c) If, at the time of enforcement of this Section 12, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances, if less,
shall be substituted for the stated duration, scope or area and that the court
or arbitrator shall be allowed to revise the restrictions contained herein to
cover, if less, the maximum period, scope and area permitted by law.

          (d) In the event of the breach or a threatened breach by the Executive
of any of the provisions of Sections 11 or 12 hereof, the Company, in addition
and supplementary to other rights and remedies existing in its favor, may apply
to any court of law or equity of competent jurisdiction for specific performance
or injunctive or other relief in order to enforce or prevent any violations of
the provisions hereof (without posting a bond or other security).

     13. SUCCESSORS; BINDING AGREEMENT

          (a) This Agreement shall be binding upon and inure to the benefit of
the Company and any successor of the Company, including, any corporation
acquiring directly or indirectly all or substantially all of the Common Stock,
business or assets of the Company, whether by merger, restructuring,
reorganization, consolidation, sale or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement), and the
Company shall use its reasonable efforts to procure and deliver to the Executive
prior to the closing of any such transaction written

17



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

acknowledgment by such successor that it is so bound. Each of the Company’s
subsidiaries is hereby acknowledged to be a third-party beneficiary with respect
to the provisions of Sections 11 and 12 hereof and shall be entitled to enforce
such provisions as if it were a party hereto.

          (b) This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amounts would be
still payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s estate, provided that the Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable under this Agreement following the Executive’s death by giving the
Company written notice thereof. In the event of the Executive’s death or of a
judicial determination of his incompetence, reference in this Agreement to the
Executive shall be deemed to refer, as appropriate, to his beneficiary, estate
or other legal representative.

     14. NO MITIGATION; NO OFFSET

     The Company agrees that, subsequent to the Executive’s termination of
employment by the Company, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to him due
under this Agreement, and that the amount of any payment that the Company is
obligated to make to the Executive shall not be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

     15. NOTICE

     For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered or (unless otherwise
specified) when mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

     If to the Executive:

Neil P. DeFeo
21 Woody Lane
Westport, Connecticut 06880

18



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     With a copy to:

Levett Rockwood P.C.
33 Riverside Avenue
Westport, Connecticut 06880
Attn: Robert O. Barberi

     If to the Company:

Playtex Products, Inc.
300 Nyala Farms Road
Westport, Connecticut 06880
Attention: Chairman of the Board

     With copies to:

Vice President, General Counsel and Secretary of
Playtex Products, Inc., at the address above

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Robert M. Hirsh

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

     16. SURVIVORSHIP

     The respective rights and obligations of the parties hereunder, including
the rights and obligations set forth in Sections 6, 7, 8, 9, 10, 11 and 12 of
this Agreement, shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.

     17. REPRESENTATIONS AND WARRANTIES

          (a) The Company represents and warrants that (i) it is fully
authorized and empowered to enter into this Agreement and that the Board has
approved the terms of this Agreement, (ii) the execution of this Agreement and
the performance of its obligations under this Agreement will not violate or
result in a breach of the terms of any material agreement to which the Company
is a party or by which it is bound, (iii) no approval by any governmental
authority or body is required for it to enter into this

19



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Agreement, and (iv) the Agreement is valid, binding and enforceable against the
Company in accordance with its terms.

          (b) The Executive hereby represents to the Company that the execution
and delivery of this Agreement by the Executive and the Company, and the
performance by the Executive of the Executive’s duties hereunder, shall not
constitute a breach of, or otherwise contravene, the terms of any employment or
other agreement to which the Executive is a party or otherwise bound.

     18. MISCELLANEOUS

     The parties hereto agree that this Agreement contains the entire
understanding and agreement between them, and supersedes all prior
understandings and agreements between the parties respecting the employment by
the Company of the Executive, and that the provisions of this Agreement may not
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing signed by the parties hereto. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. The validity, interpretations, construction and
performance of this Agreement shall be governed by the laws of the State of
New York without giving effect to conflict of laws principles. The parties
hereby consent to the jurisdiction of the state and federal courts located
within the State of New York.

     19. VALIDITY

     The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
or provisions of this Agreement, which shall remain in full force and effect.

     20. COUNTERPARTS

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

[Remainder of the Page is Intentionally Left Blank]

20



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and the year first above written.

   

PLAYTEX PRODUCTS, INC.

 

/s/ Doug Wheat

Name: Douglas D. Wheat

Title: Chairman of the Board

 

/s/ Neil P. DeFeo

Neil P. DeFeo



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

NON QUALIFIED STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT B

CROSS RELEASE

1. Executive Release.

     In partial consideration of a portion of the payments and benefits
described in the employment agreement (the “Agreement”), effective October 2,
2004, by and between Neil P. DeFeo (the “Executive”) and Playtex Products, Inc.
(the “Company”), to which the Executive agrees the Executive is not otherwise
entitled, the Executive, for and on behalf of himself and his heirs and assigns,
subject to the following two sentences hereof, hereby waives and releases any
common law, statutory or other complaints, claims, charges or causes of action
of any kind whatsoever, both known and unknown, in law or in equity, which the
Executive ever had, now has or may have against the Company and any of its
shareholders who at any time on or after January 1, 1995 held in excess of five
percent (5%) of the Company’s outstanding capital stock, and any of their
respective subsidiaries, affiliates, predecessors, successors, assigns,
directors, officers, partners, members, employees, agents (collectively, the
“Releasees”) by reason of facts or omissions which have occurred on or prior to
the date that the Executive signs this Release, including, without limitation,
any complaint, charge or cause of action arising under federal, state or local
laws pertaining to employment, including the Age Discrimination in Employment
Act of 1967 (“ADEA,” a law which prohibits discrimination on the basis of age),
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
With Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, all as
amended; and all other federal, state and local laws and regulations. By signing
the Release, the Executive acknowledges that he intends to waive and release any
rights known or unknown that he may have against the Releasees under these and
any other laws; provided, that the Executive does not waive or release claims
with respect to the right to enforce Sections 6, 7, 8 and 9 of the Agreement,
the Non Qualified Stock Option Agreement (as defined in the Agreement), the
Restricted Stock Award Agreement and (as defined in the Agreement) any rights
under any plan governed by the Employee Retirement Income Security Act of 1974,
as amended (the “Unreleased Claims”). Notwithstanding the foregoing, the
Executive does not release, discharge or waive any rights to indemnification
that he may have under the certificate of incorporation, the by-laws or
equivalent governing documents of the Company or its subsidiaries or affiliates,
the laws of the State of Delaware or any other state of which such subsidiary or
affiliate is a domiciliary, or any indemnification agreement between the
Executive and the Company, or any rights to insurance coverage under any
directors’ and officers’ personal liability insurance or fiduciary insurance
policy.

2. Proceedings.

     The Executive acknowledges that he has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”). The Executive represents that he is not
aware of any basis



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

on which such a Proceeding could reasonably be instituted. The Executive (i)
acknowledges that he will not initiate or cause to be initiated on his behalf
any Proceeding and will not participate in any Proceeding, in each case, except
as required by law; and (ii) waives any right he may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”). Further, the Executive understands that by
entering into the Agreement, he will be limiting the availability of certain
remedies that he may have against the Company and limiting also his ability to
pursue certain claims against the Releasees. Notwithstanding the above, nothing
in Section 1 of this Release shall prevent the Executive from (i) initiating or
causing to be initiated on his behalf any complaint, charge, claim or proceeding
against the Company before any local, state or federal agency, court or other
body challenging the validity of the waiver of his claims under ADEA contained
in Section 1 of the Release (but no other portion of such waiver); or (ii)
initiating or participating in an investigation or proceeding conducted by the
EEOC.

3. Time to Consider.

     The Executive acknowledges that he has been advised that he has twenty-one
(21) days from the date of receipt of the Agreement to consider all the
provisions of the Agreement and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT
HE HAS READ THE RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, AND HAS
IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING BELOW HE
IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST
ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE AND THE OTHER
PROVISIONS HEREOF. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS NOT BEEN FORCED OR
PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THE RELEASE, AND THE EXECUTIVE AGREES
TO ALL OF ITS TERMS VOLUNTARILY.

4. Revocation.

     The Executive hereby acknowledges and understands that the Executive shall
have seven (7) days from the date of his execution of the Release to revoke the
Release (including, without limitation, any and all claims arising under ADEA)
and that neither the Company nor any other person is obligated to provide any
benefits to the Executive pursuant to Sections 6 or 7 of the Agreement until
eight (8) days have passed since the Executive’s signing of this Release without
the Executive’s signature having been revoked, in which event the Company
immediately shall arrange and/or pay for any such benefits otherwise
attributable to said eight- (8) day period. If the Executive revokes the
Release, the Executive will be deemed not to have accepted the terms of the
Release, and no action will be required of the Company under any section of the
Release.

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

5. Company Release.

     For and in partial consideration of the undertakings of the Executive in
Section 1 of this Release, and for other good and valuable consideration the
receipt of which is hereby acknowledged, the Company hereby agrees, on behalf of
the Company and its shareholders and any of their respective subsidiaries,
affiliates, predecessors, successors, assigns, directors, officers, partners and
members (collectively, the “ Company Releasors”) to, and the Company Releasors
do hereby release the Executive and his heirs and assigns (the “Executive
Releasees”) from any and all common law, statutory or other complaints, claims,
charges or causes of action of any kind which the Company Releasors ever had,
now have or may have against the Executive Releasees or any of them, in law or
equity, by reason of facts or omissions which have occurred on or prior to the
date that the Company signs this Release, including, without limitation, in
connection with or in relationship to the Executive’s employment or other
service relationship with the Company, the termination of any such employment or
service relationship, and claims of breach of contract, retaliation, fraud,
defamation and breach of fiduciary duty (the “Company Released Claims”),
provided that such Company Released Claims shall not include (i) any claims to
enforce the Company Releasors’ rights or obligations under or with respect to
Sections 6, 7, 11 and 12 of the Agreement, or (ii) any claim alleging conduct in
the nature of fraud or any other action or omission that (A) would constitute a
felony under any federal, state or local law, or (B) would constitute “Cause”
under the Agreement, whether or not the Executive’s employment with the Company
is actually terminated for Cause.

6. No Admission.

     This Cross Release does not constitute an admission of liability or
wrongdoing of any kind by the Executive or the Company.

7. General Provisions.

     A failure of any of the Releasees to insist on strict compliance with any
provision of this Cross Release shall not be deemed a waiver of such provision
or any other provision hereof. If any provision of this Cross Release is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Cross Release shall
remain valid and binding upon the Executive and the Releasees.

8. Governing Law.

     The validity, interpretations, construction and performance of this Cross
Release shall be governed by the laws of the State of New York without giving
effect to conflict of laws principles. The parties hereby consent to the
jurisdiction of the state and federal courts located within the State of New
York.

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand as
of the day and year set forth opposite his signature below.

     

   
DATE
  Neil P. DeFeo

   

  PLAYTEX PRODUCTS, INC.
DATE
   

   

  Name:

  Title:

4